UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                      No. 95-40090
                                    Summary Calendar



UNITED STATES OF AMERICA,
                                                                         Plaintiff-Appellee,

                                           versus

REGINALDO URIBE, also known as Keno,
                                                                      Defendant-Appellant.




                       Appeal from the United States District Court
                            for the Eastern District of Texas
                                USDC No. 1:94-CR-82-2

                                     October 23, 1996


Before POLITZ, Chief Judge, GARWOOD and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Reginaldo Uribe appeals his sentence for conspiracy to possess with intent to

distribute marihuana, contending that the district court abused its discretion in refusing to

afford him a meaningful opportunity to refute the presentence report, and that it erred in


   *
      Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
ignoring the drug quantity stipulated in the plea agreement. He also contends that his

attorney rendered ineffective assistance of counsel.

       Our review of the record and the briefs of the parties lends inexorably to the

conclusion that Uribe’s due process rights were not violated and that the district court did

not abuse its discretion in the conduct of the sentencing hearing.1 Further, the district court

may base a sentence on conduct or quantities of drugs apart from that charged in the

indictment and stipulated by the parties at the time of the guilty plea.2 Finally, we decline

to address Uribe’s allegations of ineffective assistance of counsel. This complaint was not

presented to the district court and the record before us does not permit evaluation of its

merits.3

       AFFIRMED.




   1
    United States v. Henderson, 19 F.3d 917 (5th Cir.), cert. denied, 115 S. Ct. 207 (1994).
   2
    U.S.S.G. § 6B1.4(d), p.s.; United States v. Woods, 907 F.2d 1540 (5th Cir. 1990), cert.
denied, 498 U.S. 1070 (1991).
   3
    United States v. Higdon, 832 F.2d 312 (5th Cir. 1987), cert. denied, 484 U.S. 1075
(1988).
                                              2